Exhibit 10.2

 

DIGIMARC CORPORATION

1995 STOCK INCENTIVE PLAN, AS AMENDED

 

1.             Purposes and Scope of the Plan.

 

1.1  Purposes of Plan. The purposes of this Stock Incentive Plan are to attract
and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to the Employees and Consultants
of the Company and to promote the success of the Company’s business.

 

1.2  Scope of Plan. Options granted hereunder may be either “incentive stock
options,” as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, or “nonqualified stock options,” at the discretion of the Board and as
reflected in the terms of the written option agreement. In addition, shares of
the Company’s Common Stock may be Sold hereunder independent of any Option
grant.

 

2.             Definitions.  As used herein, the following definitions shall
apply:

 

2.1  “Board” shall mean the Committee, if one has been appointed, or the Board
of Directors of the Company, if no Committee is appointed.

 

2.2  “Code”  shall mean the Internal Revenue Code of 1986, as amended.

 

2.3  “Common Stock”  shall mean the Common Stock of the Company.

 

2.4  “Company”  shall mean Digimarc Corporation, an Oregon corporation.

 

2.5  “Committee” shall mean the Committee appointed by the Board of Directors in
accordance with Section of the Plan, if one is appointed.

 

2.6  “Consultant” shall mean any person who is engaged by the Company or any
Subsidiary to render consulting services and is compensated for such consulting
services and any director of the Company whether compensated for such services
or not.

 

2.7  “Continuous Status as an Employee or Consultant” shall mean the absence of
any interruption or termination of service as an Employee or Consultant.
Continuous Status as an Employee or Consultant shall not be considered
interrupted in the case of sick leave, military leave, or any other leave of
absence approved by the Board; provided that such leave is for a period of not
more than ninety days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.

 

2.8  “Employee” shall mean any person, including officers and directors,
employed by the Company or any Parent or Subsidiary of the Company. The payment
of a director’s fee by the Company shall not be sufficient to constitute
“employment” by the Company.

 

2.9  “Exchange Act”  shall mean the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

2.10 “Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

2.11 “Nonqualified Stock Option” shall mean an Option not intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code.

 

2.12 “Option” shall mean a stock option granted pursuant to the Plan.

 

2.13 “Optioned Stock” shall mean the Common Stock subject to an Option.

 

2.14 “Optionee” shall mean an Employee or Consultant who receives an Option.

 

2.15 “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424 of the Code.

 

2.16 “Plan” shall mean this Stock Incentive Plan.

 

2.17 “Sale” or “Sold” shall include, with respect to the sale of Shares under
the Plan, the sale of Shares for consideration in the form of cash or notes, as
well as a grant of Shares without consideration, except past or future services.

 

2.18 “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section of the Plan.

 

2.19 “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424 of the Code.

 

3.             Stock Subject to the Plan.

 

3.1  Size of Plan Pool. Subject to the provisions of Section of the Plan, the
maximum aggregate number of Shares which may be optioned and/or Sold under the
Plan is 5,600,000 shares of Common Stock. The Shares may be authorized, but
unissued, or reacquired Common Stock.

 

3.2  Return of Unexercised Option Shares. If an Option should expire or become
unexercisable for any reason without having been exercised in full, the
unpurchased Shares which were subject thereto shall, unless the Plan shall have
been terminated, become available for future Option grants and/or Sales under
the Plan.

 

3.3  Return of Unvested or Restricted Shares. If Shares Sold under the Plan or
purchased upon the exercise of an Option are repurchased by the Company pursuant
to restrictions applicable to such Shares, the number of Shares repurchased
shall, unless the Plan shall have been terminated, become available for future
Option grants and/or Sales under the Plan.

 

3.4  Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. Inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in

 

2

--------------------------------------------------------------------------------


 

respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

4.             Administration of the Plan.

 

4.1  Procedure. The Plan shall be administered by the Board of Directors of the
Company.

 

4.1.1  Committee. Subject to subparagraph, the Board of Directors may    appoint
a Committee consisting of not less than two (2) members of the Board of
Directors to administer the Plan on behalf of the Board of Directors, subject to
such terms and conditions as the Board of Directors may prescribe. Once
appointed, the Committee shall continue to serve until otherwise directed by the
Board of Directors. From time to time the Board of Directors may increase the
size of the Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies however caused, or remove all members of the Committee and thereafter
directly administer the Plan.

 

4.1.2  Conflicts. Members of the Board who are either eligible for Options
and/or Sales or have been granted Options or Sold Shares may vote on any matters
affecting the administration of the Plan or the grant of any Options or Sale of
any Shares pursuant to the Plan, except that no such member shall act upon the
granting of an Option or Sale of Shares to himself, but any such member may be
counted in determining the existence of a quorum at any meeting of the Board
during which action is taken with respect to the granting of Options or Sale of
Shares to him.

 

4.1.3  Grants Following Registration, to Officers or Directors, Only by
Disinterested Persons. Notwithstanding the foregoing subparagraph, if and in any
event the Company registers any class of any equity security pursuant to
Section 12 of the Securities Exchange Act of 1934, from the effective date of
such registration until six (6) months after the termination of such
registration, any grants of Options to officers or directors shall only be made
by the Board if each member of the Board is a disinterested person, or if every
member of the Board is not a disinterested person, by a committee of two or more
directors, each of whom is a disinterested person. A “disinterested person” is a
director who has not, during the one year period prior to service as an
administrator of the Plan, or during such service, been granted or awarded
equity securities pursuant to the Plan or any other plan of the Company or any
of its affiliates, with these qualifications:

 

(a)  Formula Plans don’t disqualify. Participation in a formula plan meeting the
conditions in paragraph (c)(2)(ii) of SEC Rule 16b-3 shall not disqualify a
director from being a disinterested person.

 

(b)  Ongoing Acquisition Plans Don’t Disqualify. Participation in an ongoing
securities acquisition plan meeting the conditions in paragraph (d)(2) (i) of
SEC Rule 16b-3 shall not disqualify a director from being a disinterested
person.

 

3

--------------------------------------------------------------------------------


 

(c)  Annual Retainers in Stock Don’t Disqualify. An election to receive an
annual retainer fee in either cash or an equivalent amount of securities, or
partly in cash and partly in securities, shall not disqualify a director from
being a disinterested person.

 

(d)  Disqualification applies Only To Plan In Which Director Participates.
Participation in a plan shall not disqualify a director from being a
disinterested person for the purpose of administering another plan that does not
permit participation by directors.

 

4.2  Powers of the Board. Subject to the provisions of the Plan, the Board shall
have the authority, in its discretion, to do any or all of these things:

 

4.2.1  Grant Options. To grant Incentive Stock Options in accordance with
Section 422 of the Code, or Nonqualified Stock Options.

 

4.2.2  Authorize Sales.  To authorize Sales of Shares of Common Stock hereunder.

 

4.2.3  Determine Fair Market Value. To determine, upon review of relevant
information and in accordance with Section of the Plan, the fair market value of
the Common Stock.

 

4.2.4  Determine Exercise or Purchase Price. To determine the exercise/purchase
price per Share of Options to be granted or Shares to be Sold, which
exercise/purchase price shall be determined in accordance with Section of the
Plan.

 

4.2.5  Decide Who Gets Options. To determine the Employees or Consultants to
whom, and the time or times at which, Options shall be granted and the number of
Shares to be represented by each Option.

 

4.2.6  Decide Who Gets Stock. To determine the Employees or Consultants to whom,
and the time or times at which, Shares shall be Sold and the number of Shares to
be Sold.

 

4.2.7  Interpret Plan.  To interpret the Plan.

 

4.2.8  Make Rules About Plan. To prescribe, amend and rescind rules and
regulations relating to the Plan.

 

4.2.9  Set and Amend Option Terms. To determine the terms and provisions of each
Option granted (which need not be identical) and, with the consent of the holder
thereof, modify or amend each Option.

 

4.2.10 Set and Amend Sale Terms. To determine the terms and provisions of each
Sale of Shares (which need not be identical) and, with the consent of the
purchaser thereof, modify or amend each Sale.

 

4

--------------------------------------------------------------------------------


 

4.2.11 Change Exercise Dates of Options. To accelerate or defer (with the
consent of the Optionee) the exercise date of any Option.

 

4.2.12 Change Vesting Restrictions. To accelerate or defer (with the consent of
the Optionee or purchaser of Shares) the vesting restrictions applicable to
Shares Sold under the Plan or pursuant to Options granted under the Plan.

 

4.2.13 Authorize Signers. To authorize any person to execute on behalf of the
Company any instrument required to effectuate the grant of an Option or Sale of
Shares previously granted or authorized by the Board.

 

4.2.14 Establish Shareholder Agreement Restrictions. To determine the
restrictions on transfer, vesting restrictions, repurchase rights, or other
restrictions applicable to Shares issued under the Plan.

 

4.2.15 Cancel and Reissue Options (subject to Price Restrictions). To effect, at
any time and from time to time, with the consent of the affected Optionees, the
cancellation of any or all outstanding Options under the Plan and to grant in
substitution therefor new Options under the Plan covering the same or different
numbers of Shares, but having an Option price per Share consistent with the
provisions of Section of this Plan as of the date of the new Option grant.

 

4.2.16 Make Case by Case Exceptions at Termination of Employment. To establish,
on a case-by-case basis, different terms and conditions pertaining to exercise
or vesting rights upon termination of employment, whether at the time of an
Option grant or Sale of Shares, or thereafter.

 

4.2.17 Do Other Things Needed or Advisable. To make all other determinations
deemed necessary or advisable for the administration of the Plan.

 

4.3  Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Optionees and any
other holders of any Options granted under the Plan or Shares Sold under the
Plan.

 

5.             Eligibility.

 

5.1  Persons Eligible. Options may be granted and/or Shares Sold only to
Employees and Consultants. Incentive Stock Options may be granted only to
Employees. An Employee or Consultant who has been granted an Option or Sold
Shares may, if he is otherwise eligible, be granted an additional Option or
Options or Sold additional Shares.

 

5.2  ISO Limitation. No Incentive Stock Option may be granted to an Employee
which, when aggregated with all other Incentive Stock Options granted to such
Employee by the Company or any Parent or Subsidiary, would result in Shares
having an aggregate fair market value (determined for each Share as of the date
of grant of the Option covering such Share) in excess of $100,000 becoming first
available for purchase upon exercise of one or more Incentive Stock Options
during any calendar year.

 

5

--------------------------------------------------------------------------------


 

5.3  Section Limitations. Section of the Plan shall apply only to an Incentive
Stock Option evidenced by an “Incentive Stock Option Agreement” which sets forth
the intention of the Company and the Optionee that such Option shall qualify as
an Incentive Stock Option. Section of the Plan shall not apply to any Option
evidenced by a “Nonqualified Stock Option Agreement” which sets forth the
intention of the Company and the Optionee that such Option shall be a
Nonqualified Stock Option.

 

5.4  No Right to Continued Employment. The Plan shall not confer upon any
Optionee any right with respect to continuation of employment or consulting
relationship with the Company, nor shall it interfere in any way with his right
or the Company’s right to terminate his employment or consulting relationship at
any time.

 

6.             Term of Plan. The Plan shall become effective upon the earlier to
occur of its adoption by the Board of Directors or its approval by the
stockholders of the Company as described in Section of the Plan. It shall
continue in effect for a term of ten (10) years, unless sooner terminated under
Section of the Plan.

 

7.             Term of Options.

 

7.1  Term of ISOs to 10% or Less Holders. The term of each Incentive Stock
Option shall be ten (10) years from the date of grant thereof or such shorter
term as may be provided in the Stock Option Agreement.

 

7.2  Term of Nonqualified Options to 10% or Less Holders. The term of each
Nonqualified Stock Option shall be ten (10) years and one (1) day from the date
of grant thereof or such other term as may be provided in the Stock Option
Agreement.

 

7.3  Terms for Holders of More than 10%. In the case of an Option granted to an
Optionee who, at the time the Option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, (a) if the Option is an Incentive Stock
Option, the term of the Option shall be five (5) years from the date of grant
thereof or such shorter time as may be provided in the Stock Option Agreement,
or (b) if the Option is a Nonqualified Stock Option, the term of the Option
shall be five (5) years and one (1) day from the date of grant thereof or such
other term as may be provided in the Stock Option Agreement.

 

8.             Exercise/Purchase Price and Consideration.

 

8.1  Exercise/Purchase Price. The per-Share exercise/purchase price for the
Shares to be issued pursuant to exercise of an Option or a Sale (other than a
Sale which is a grant for which no purchase price is payable) shall be such
price as is determined by the Board, but shall be subject to the requirements of
this Section.

 

8.2  ISO Price.

 

8.2.1  ISO Price to Holders of more than 10%. In the case of an Incentive Stock
Option granted to an Employee who, at the time of the grant of such Incentive
Stock Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per

 

6

--------------------------------------------------------------------------------


 

Share exercise price shall be no less than one hundred ten percent (110%) of the
fair market value per Share on the date of the grant.

 

8.2.2  ISO Price to Holders of 10% or Less. In the case of an Incentive Stock
Option granted to any other Employee, the per Share exercise price shall be no
less than one hundred percent (100%) of the fair market value per Share on the
date of grant.

 

8.3  Nonqualified Option and Sale Price.

 

8.3.1  Nonqualified Price to Holders of More than 10%. In the case of a
Nonqualified Stock Option or Sale granted or Sold to a person who, at the time
of the grant of such Option or authorization of such Sale, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share
exercise/purchase price shall be no less than one hundred ten percent (110%) of
the fair market value per Share on the date of the grant or authorization of
Sale, unless otherwise expressly determined by the Board of Directors.

 

8.3.2  Nonqualified Price to Holders of 10% or Less. In the case of a
Nonqualified Stock Option or Sale granted or Sold to any other person, the per
Share exercise/purchase price shall be no less than eighty-five percent (85%) of
the fair market value per Share on the date of grant or authorization of Sale,
unless otherwise expressly determined by the Board of Directors.

 

8.3.3  Requirement for Below Market Options and Sales. Any determination to sell
stock at less than fair market value on the date of the grant or authorization
of Sale shall be accompanied by an express finding by the Board of Directors
specifying that the sale is in the best interest of the Company, and specifying
both the fair market value and the grant or sale price of the stock.

 

8.4  Sales After Registration. In the case of an Option granted or Sale
authorized on or after the effective date of registration of any class of equity
security of the Company pursuant to Section 12 of the Exchange Act and prior to
six (6) months after the termination of such registration, the per Share
exercise/purchase price shall be no less than one hundred percent (100%) of the
fair market value per Share on the date of grant or authorization of Sale.

 

8.5  Fair Market Value. The fair market value per Share shall be determined by
the Board in its discretion; provided, however, that where there is a public
market for the Common Stock, the fair market value per Share shall be the
closing price of the Common Stock for the date of grant or authorization of
Sale, as reported in The Wall Street Journal (or, if not so reported, as
otherwise reported by the National Association of Securities Dealers Automated
Quotation (NASDAQ) System) or, in the event the Common Stock is listed on a
stock exchange, the fair market value per Share shall be the closing price on
such exchange on the date of grant of the Option or authorization of Sale, as
reported in The Wall Street Journal.

 

8.6  Consideration. The consideration to be paid for the Shares to be issued
upon exercise of an Option or pursuant to a Sale, including the method of
payment, shall be determined by the Board and may consist in whole or part of:

 

7

--------------------------------------------------------------------------------


 

8.6.1  Cash, Check, Note.  Cash, Check, or Promissory Note.

 

8.6.2  Transferred or Withheld Shares. Transfer to the Company of Shares having
a Fair Market Value at the time of such exercise equal to the Option exercise
price, or delivery of instructions to the Company to withhold from the Shares
that would otherwise be issued on the exercise that number of Shares having a
Fair Market Value at the time of such exercise equal to the Option exercise
price. If the Fair Market Value of the number of whole Shares transferred or the
number of whole Shares surrendered is less than the total exercise price of the
Option, the shortfall must be made up in cash or by check.

 

9.             Time of Granting Options. The date of grant of an Option shall,
for all purposes, be the date on which the Board makes the determination
granting such Option. Notice of the determination shall be given to each
Employee or Consultant to whom an Option is so granted within a reasonable time
after the date of such grant.

 

10.           Option Agreement. Options shall be evidenced by written option
agreements in such form as the Board shall approve.

 

11.           Nontransferability of Options. An Option may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will, or by the laws of descent and distribution, and may be exercised during
the lifetime of the Optionee only by the Optionee or, if incapacitated, by his
or her legal guardian or legal representative.

 

12.           Exercise of Option.

 

12.1 When Exercisable. Any Option granted hereunder shall be exercisable at such
times and under such conditions as determined by the Board, including
performance criteria with respect to the Company and/or the Optionee, and as
shall be permissible under the terms of the Plan.

 

12.2 No Fractional Shares. An Option may not be exercised for a fraction of a
Share.

 

12.3 How Exercised. An Option shall be deemed to be exercised when written
notice of such exercise has been given to the Company in accordance with the
terms of the Option by the person entitled to exercise the Option and full
payment for the Shares with respect to which the Option is exercised has been
received by the Company. Full payment may, as authorized by the Board, consist
of any consideration and method of payment allowable under Section of the Plan.

 

12.3.1  Deposits for Withholding Taxes. Each Optionee who exercises an Option
shall, upon notification of the amount due (if any) and prior to or concurrent
with delivery of the certificate representing the Shares, pay to the Company
amounts necessary to satisfy applicable federal, state and local tax withholding
requirements.

 

12.3.2  Shareholder Agreements. An Optionee must also provide a duly  executed
copy of any stock transfer agreement then in effect and determined to be
applicable by the Board.

 

8

--------------------------------------------------------------------------------


 

12.4 No Shareholder Rights or Adjustments Until Issuance. Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section of the Plan.

 

12.5 Effect of Exercise on Plan Pool. Exercise of an Option in any manner shall
result in a decrease in the number of Shares which thereafter may be available,
both for purposes of the Plan and for sale under the Option, by the number of
Shares as to which the Option is exercised.

 

12.6 Termination of Status as an Employee or Consultant. If an Employee or
Consultant ceases to serve as an Employee or Consultant (as the case may be), he
may, but only within three (3) months (or such other period of time not
exceeding the limitations of Section above as is determined by the Board at the
time of grant of an Option or thereafter) after the date he ceases to be an
Employee or Consultant (as the case may be) of the Company, exercise his Option
to the extent that he was entitled to exercise it at the date of such
termination. To the extent that he was not entitled to exercise the Option at
the date of such termination, or if he does not exercise such Option (which he
was entitled to exercise) within the time specified herein, the Option shall
terminate.

 

12.7 Disability of Optionee. Notwithstanding the provisions of Section above, in
the event an Employee or Consultant is unable to continue his employment or
consulting relationship (as the case may be) with the Company as a result of his
total and permanent disability (as defined in Section 22(e)(3) of the Code), he
may, but only within twelve (12) months (or such other period of time not
exceeding the limitations of Section above as is determined by the Board at the
time of grant of an Option or thereafter) from the date of termination, exercise
his Option to the extent he was entitled to exercise it at the date of such
termination. To the extent that he was not entitled to exercise the Option at
the date of termination, or if he does not exercise such Option (which he was
entitled to exercise) within the time specified herein, the Option shall
terminate.

 

12.8 Death of Optionee. In the event of the death of an Optionee during the term
of the Option who is at the time of his death an Employee or Consultant of the
Company and who shall have been in Continuous Status as an Employee or
Consultant since the date of grant of the Option, the Option may be exercised,
at any time within twelve (12) months (or such other period of time not
exceeding the limitations of Section above as is determined by the Board at the
time of grant of an Option or thereafter) following the date of death, by the
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent of the right to exercise as of
the date of death.

 

13.           Adjustments Upon Changes in Capitalization or Merger.

 

13.1 Stock Splits and the Like. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Option and the number of shares of Common Stock which have been
authorized for issuance under the Plan

 

9

--------------------------------------------------------------------------------


 

but as to which no Options have yet been granted or Sales made or which have
been returned to the Plan upon cancellation or expiration of an Option, as well
as the price per share of Common Stock covered by each such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Option.

 

13.2 Termination on Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Option will terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board. The Board may, in the exercise of its sole discretion in such
instances, declare that any Option shall terminate as of a date fixed by the
Board and give each Optionee the right to exercise his Option as to all or any
part of the Optioned Stock, including Shares as to which the Option would not
otherwise be exercisable.

 

13.3 Substitution or Exercise on Sale or Merger. In the event of a proposed sale
of all or substantially all of the assets of the Company, or the merger of the
Company with or into another corporation, the Option shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Board determines, in the
exercise of its sole discretion and in lieu of such assumption or substitution,
that the Optionee shall have the right to exercise the Option as to all of the
Optioned Stock, including Shares as to which the Option would not otherwise be
exercisable. If the Board makes an Option fully exercisable in lieu of
assumption or substitution in the event of a merger or sale of assets, the Board
shall notify the Optionee that the Option shall be fully exercisable for a
period of thirty (30) days from the date of such notice or such shorter period
as the Board may specify in the notice, and the Option will terminate upon the
expiration of such period.

 

14.           Amendment and Termination of the Plan.

 

14.1 Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable; provided,
however, that if required to qualify the Plan under Rule 16b-3 promulgated under
Section 16 of the Securities Exchange Act of 1934, as amended (“Rule 16b-3”), no
amendment shall be made more than once every six months that would change the
amount, price or timing of the option grants, other than to comport with changes
in the Code, or the rules and regulations promulgated thereunder; and provided,
further, that, if required to qualify the Plan under Rule 16b-3, no amendment
shall be made without the approval of the stockholders of the Company in the
manner described in Section of the Plan and within the times required by
Section 422 of the Code (if any), if the amendment would:

 

10

--------------------------------------------------------------------------------


 

14.1.1  Increase Shares. Increase the number of Shares subject to the Plan,
other than in connection with an adjustment under Section 13 of the Plan;

 

14.1.2  Change Class of Employee or Consultant Eligible. Make a change in the
designation of the class of Employees or Consultants eligible to be granted
Options; or

 

14.1.3  Increase Benefits After Registration. If the Company has a class of
equity security registered under Section 12 of the Exchange Act at the time of
such revision or amendment, cause any material increase in the benefits accruing
to participants under the Plan.

 

14.2 Stockholder Approval. If any amendment requiring stockholder approval under
Section of the Plan is made subsequent to the first registration of any class of
equity security by the Company under Section 12 of the Exchange Act, such
stockholder approval shall be solicited as described in Section of the Plan.

 

14.3 Effect of Amendment or Termination. Any such amendment or termination of
the Plan shall not affect Options already granted, and such Options shall remain
in full force and effect as if this Plan had not been amended or terminated,
unless mutually agreed otherwise between the Optionee and the Board, which
agreement must be in writing and signed by the Optionee and the Company.

 

15.  Conditions Upon Issuance of Shares.

 

15.1 General Compliance Requirement. Shares shall not be issued pursuant to the
exercise of an Option or a Sale unless the exercise of such Option or
consummation of the Sale and the issuance and delivery of such Shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, applicable state securities
laws, the Exchange Act, the rules and regulations promulgated thereunder, and
the requirements of any stock exchange (including NASDAQ) upon which the Shares
may then be listed, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.

 

15.2 Investment Intent Warranty. As a condition to the exercise of an Option or
a Sale, the Company may require the person exercising such Option or to whom
Shares are being Sold to represent and warrant at the time of any such exercise
or Sale that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned relevant provisions of law.

 

16. Stockholder Approval. Continuance of the Plan shall be subject to approval
by the stockholders of the Company within twelve months before or after the date
the Plan is adopted. If such stockholder approval is obtained at a duly held
stockholders’ meeting, it may be obtained by the affirmative vote of the holders
of a majority of the outstanding shares of the Company, such holders being
present or represented and entitled to vote thereon. If and in the event that
the Company registers any class of any equity security pursuant to Section 12 of
the Exchange Act, the approval of such stockholders of the Company shall be
obtained as follows:

 

11

--------------------------------------------------------------------------------


 

16.1 Solicitation. Approval shall be solicited substantially in accordance with
Section 14(a) of the Exchange Act and the rules and regulations promulgated
thereunder, or solicited after the Company has furnished in writing to the
holders entitled to vote substantially the same information concerning the Plan
as that which would be required by the rules and regulations in effect under
Section 14(a) of the Exchange Act at the time such information is furnished.

 

16.2 Time. Approval shall be obtained at or prior to the first annual meeting of
stockholders held subsequent to the first registration of any class of equity
securities of the Company under Section 12 of the Exchange Act.

 

16.3 If by Written Consent: Compliance with State Law. If such stockholder
approval is obtained by written consent, it must be obtained by the written
consent of stockholders of the Company in compliance with the requirements of
applicable state law.

 

17.  Six Month Holding Period for Affiliates. If the Company registers any class
of any equity security pursuant to Section 12 of the Exchange Act, then from the
effective date of such registration until six (6) months after the termination
of such registration (the Public Period), these limits will apply to each
officer, director and beneficial owner of ten percent (10%) or more of any class
of equity securities of the Company (Affiliates.) During the Public Period, any
Affiliate shall hold Shares Sold hereunder at least six months from the date of
Sale. During the Public Period, at least six months must elapse from the date of
grant of an Option to an Affiliate to the date the Affiliate disposes of the
Shares acquired upon exercise of the Option, or (if the Option is disposed of
other than by exercise) to the date of disposition of the Option itself.

 

12

--------------------------------------------------------------------------------